Vacated and Remanded and Memorandum Opinion filed March 10, 2015.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-14-00428-CV

                     IN THE INTEREST OF K.L.S., A CHILD,



                     On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-57633

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed March 4, 2014.

      On, February 27, 2015, the parties filed a joint motion to set aside or vacate
the judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, we vacate the judgment signed March 4, 2014, and remand the
cause to the trial court for rendition of judgment in accordance with the parties’
agreement.

                                            PER CURIAM




Panel consists of Justices Christopher, Donovan, and Wise.




                                        2